                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


KATHLEEN GROSS,

               Plaintiff,                     Civil No. 17-5413 (RMB)

          v.                                MEMORANDUM OPINION & ORDER

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

               Defendant.




BUMB, United States District Judge:

     This matter comes before the Court upon an appeal by

Plaintiff Kathleen Gross from a denial of social security

disability benefits on May 12, 2016, which was upheld by the

Appeals Council on June 27, 2017.       Plaintiff sets forth various

arguments as to why the denial was erroneous.       The Acting

Commissioner of Social Security (the “Commissioner”) argues that

the final decision was correct and should be upheld.

     For the reasons set forth below, the Court vacates the

decision of the Administrative Law Judge (“ALJ”) and remands for

proceedings consistent with this Memorandum Opinion and Order’s

reasoning.


I.    STANDARD OF REVIEW


                                    1
     When reviewing a final decision of an ALJ with regard to

disability benefits, a court must uphold the ALJ’s factual

decisions if they are supported by “substantial evidence.” Knepp

v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000); 42 U.S.C. §§ 405(g),

1383(c)(3).    “Substantial evidence” means “‘more than a mere

scintilla.    It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.’” Richardson v.

Perales, 402 U.S. 389, 401 (1971) (quoting Cons. Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938)); Plummer v. Apfel, 186 F.3d 422,

427 (3d Cir. 1999).

     In addition to the “substantial evidence” inquiry, the court

must also determine whether the ALJ applied the correct legal

standards. See Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir.

1983); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000).    The

Court’s review of legal issues is plenary. Sykes, 228 F.3d at 262

(citing Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 431 (3d

Cir. 1999)).

     The Social Security Act defines “disability” as the inability

“to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than twelve months.” 42

U.S.C. § 1382c(a)(3)(A).   The Act further states,

     [A]n individual shall be determined to be under a
                                   2
     disability only if his physical or mental impairment
     or impairments are of such severity that he is not
     only unable to do his previous work but cannot,
     considering his age, education, and work experience,
     engage in any other kind of substantial gainful work
     which exists in the national economy, regardless of
     whether such work exists in the immediate area in
     which he lives, or whether a specific job vacancy
     exists for him, or whether he would be hired if he
     applied for work.

42 U.S.C. § 1382c(a)(3)(B).

    The Commissioner has promulgated a five-step, sequential

analysis for evaluating a claimant’s disability, as outlined in 20

C.F.R. § 404.1520(a)(4)(i-v).   In Plummer, 186 F.3d at 428, the

Third Circuit described the Commissioner’s inquiry at each step of

this analysis:

     In step one, the Commissioner must determine whether the
     claimant is currently engaging in substantial gainful
     activity. 20 C.F.R. § 1520(a). If a claimant is found to
     be engaged in substantial activity, the disability claim
     will be denied. Bowen v. Yuckert, 482 U.S. 137, 140 (1987).

     In step two, the Commissioner must determine whether the
     claimant is suffering from a severe impairment. 20
     C.F.R. § 404.1520(c). If the claimant fails to show that
     [his] impairments are “severe,” she is ineligible for
     disability benefits.

     In step three, the Commissioner compares the medical
     evidence of the claimant’s impairment to a list of
     impairments presumed severe enough to preclude any gainful
     work. 20 C.F.R. § 404.1520(d).    If a claimant does not
     suffer from a listed impairment or its equivalent, the
     analysis proceeds to steps four and five.

     Step four requires the ALJ to consider whether the claimant
     retains the residual functional capacity to perform her
     past relevant work. 20 C.F.R. § 404.1520(d). The claimant
     bears the burden of demonstrating an inability to return
     to her past relevant work. Adorno v. Shalala, 40 F.3d 43,
                                  3
       46 (3d Cir. 1994). If the claimant is unable to resume
       her former occupation, the evaluation moves to the final
       step.

       At this [fifth] stage, the burden of production shifts to
       the Commissioner, who must demonstrate the claimant is
       capable of performing other available work in order to
       deny a claim of disability. 20 C.F.R. § 404.1520(f). The
       ALJ must show there are other jobs existing in significant
       numbers in the national economy which the claimant can
       perform, consistent with her medical impairments, age,
       education, past work experience, and residual functional
       capacity. The ALJ must analyze the cumulative effect of
       all the claimant’s impairments in determining whether she
       is capable of performing work and is not disabled. See 20
       C.F.R. § 404.1523. The ALJ will often seek the assistance
       of a vocational expert at this fifth step. See Podedworny
       v. Harris, 745 F.2d 210, 218 (3d Cir. 1984).


II.     FACTUAL BACKGROUND

       The Court recites the facts herein that are set forth by

Plaintiff in her moving brief which facts and are not contested

by the Defendant Commissioner.    The Plaintiff was born on

February 26, 1969, and was 42 years old at her alleged onset

date. (Tr. 155).1    She has a high school education with past work

experience as a pharmaceutical lab assistant from 1996 to

September 2011. (Tr. 318). Plaintiff was insured for the purpose

of DIB benefits only through December 31, 2016.    (Tr. 23, 313).

       In February 2007, neurologist Dr. Mandel examined Ms. Gross

for ongoing neck, low back, and foot pain and hand numbness; she

was known to have a history of lumbar radiculopathy and



1   “Tr.” Refers to the record docketed at Docket Entry No. 8.
                                   4
degenerative changes of the cervical spine. (Tr. 577); see also

(Tr. 561-63, 858-70, 879-80). EMG and nerve conduction studies

were performed in both upper extremities, indicating “bilateral

carpal tunnel syndrome [and] evidence of chronic C5-6

radiculopathy[.]” (Tr. 578-79). Updated studies of the lower

extremities were also performed, with “evidence of acute L5

radiculopathy[.]” (Tr. 578-79). MRIs confirmed disc protrusions at

C4-5 and C5-6, with mild disc bulging at L5-S1. (Tr. 580-82).

     Psychiatrist Dr. Kothari provided treatment from May

2007 through August 2, 2011, during which Ms. Gross was prescribed

Klonopin for anxiety but declined treatment with antidepressants;

historical notes indicate a diagnosis of Major Depression,

Recurrent, Moderate and Generalized Anxiety Disorder, with

delusions of parasites and trials of Cymbalta and Vistaril. (Tr.

659-88). In May and August 2011, Ms. Gross reported having

problems at work with her supervisor. (Tr. 659, 662). At her last

treatment visit, she continued on Klonopin as needed for anxiety,

and was noted to have an anxious to normal affect. (Tr. 659).

     Plaintiff applied for SSDI and SSI, protectively on June 10,

2013, alleging disability as of September 21, 2011, due to

arthropathy, fibromyalgia, depression and anxiety, and other

conditions. (Tr. 153, 155, 286-99, 313). After her application was

denied initially and upon reconsideration by the State agency, she


                                 5
requested a hearing. (Tr. 153-252). A hearing was held before

Administrative Law Judge Karen Shelton (“ALJ”) on February 17,

2016, at which Ms. Gross appeared with counsel and vocational

witness William Slaven, III, testified at the Commissioner’s

request. (Tr. 62-116, 274). On May 12, 2016, the ALJ issued an

Unfavorable Decision finding Ms. Gross not disabled. (Tr. 21-31).

The ALJ found that Ms. Gross’ earnings of $132 in 2012 were not

substantial gainful activity. (Tr. 24).

     The ALJ then found that despite severe,2 non-listing level

impairments of “dermatitis, dysfunction of major joints, lumbar

degenerative disc disease, spine disorders, fibromyalgia,

irritable bowel disease, affective disorder, anxiety disorder, and

somatoform disorder” (Tr. 24, 29-33) that Ms. Gross retained the

residual functional capacity to perform “sedentary work as defined

in 20 CFR 404.1567(a)[]” and:

     can occasionally climb ramps and stairs, never climb
     ladders, ropes or scaffolds, she can perform occasional
     balancing, stooping, kneeling, crouching and crawling,
     frequent handling and fingering, she can understand,
     remember and carry out simple, routine and receptive
     [sic] tasks, in a work environment free of fast paced
     production requirements, involving


2 The ALJ found that Ms. Gross’ other impairments of
gastroesophageal reflux disease (“GERD”), gynecological
impairments, headaches/temporomandibular pain (“TMJ”), carpal
tunnel syndrome, floating cysts in hands, hyperlipidemia,
hyperthyroidism, pituitary microadenoma, mastodynia, acute
bronchitis, sinusitis, pharyngitis, left breast cyst, dysuria, and
abdominal pain” were non-severe. (Tr. 24-29).

                                 6
       only simple work related decisions with few, if any,
       work place changes. She can work for 2 hours before
       needing a break, can have occasional contact with
       supervisors, and work with co-workers in proximity but
       not on joint or shared tasks, working primarily with
       things rather than people and occasional contact with
       the public, which is brief and superficial in nature.

(Tr. 34). The ALJ found that Ms. Gross’ allegations of symptoms

and limitations were “not entirely consistent with the medical

evidence and other evidence in the record for the reasons

explained in this decision.” (Tr. 35). The ALJ further found Ms.

Gross was not able to return to her past relevant work. (Tr. 53).

However, the ALJ found that Ms. Gross could perform a significant

number of other sedentary jobs as an assembler – optical goods

(DOT 713.687-018), addressing clerk (DOT 209.587-010 but as

described by Mr. Slaven), and cutter (DOT 249.587-014). (Tr. 54).

Ms. Gross requested review of the ALJ’s decision with the Appeals

Council,3 which was denied on June 22, 2017. (Tr. 1-7, 391-92).

Accordingly, the ALJ’s decision became the final decision of the

Commissioner.

III.   ALJ’S DETERMINATION

       Relevant to the issues presented on appeal, and as described

above, the ALJ found at step four that Plaintiff retained the

residual functional capacity to perform “sedentary work as defined

in 20 CFR 404.1567(a).”

[R.P., p. 18]

IV.    ANALYSIS
                                   7
     Plaintiff first argues that despite the ALJ finding that her

affective and anxiety disorders were severe impairments, she

failed to set forth how she weighed the opinion of Dr. Mintzer, a

licensed psychologist.    Dr. Mintzer opined that Ms. Gross’

impairments were “expected to last for the next 12 months,” that

her “limitations are caused by a combination of physical health

problems and psychological problems;” that overall her

“limitations are moderate to severe in degree,” and her “prognosis

appears to be guarded.”    (Tr. 692 (emphasis added))   Plaintiff

contends that Dr. Mintzer’s opinion was not reconciled with the

ALJ’s residual functional capacity allowing for the performance of

“simple, routine and receptive tasks” with occasional tasks with

others.    (Tr. 34)   The Commissioner responds that the ALJ took

note of Dr. Mintzer’s findings in her decision, and even noted his

GAF score assessment of 55.    The Commissioner also contends that

Dr. Mintzer did not offer an “opinion” about Plaintiff’s ability

to work.

     Plaintiff replies that the Commissioner appears to be giving

a post hoc rationale for the ALJ’s decision.    The Court agrees.

There is nothing in the ALJ’s decision to determine how the ALJ

weighed Dr. Mintzer’s opinion.    The psychologist found that

Plaintiff had a GAF score of 55 and even with such score,

Plaintiff’s limitations are moderate to severe with a guarded

prognosis.   Moreover, such impairments would be expected to last
                                    8
for a year.   Yet, the ALJ offered no explanation of how she

afforded “great weight” to the GAF score of 55 “which is

consistent with [her] conclusions reflecting no more than moderate

limitations.”   (Tr. 53)   In other words, on what basis did she

reject Dr. Mintzer’s contrary opinion that Plaintiff had a GAF

score of 55 with “moderate to severe” limitations?

     Nothing in the ALJ’s decision suggests that the ALJ

considered Dr. Mintzer’s contrary finding. If the ALJ did consider

such evidence and rejected it, she must say so and articulate a

reason.   Cf. Stewart v. Sec’y of Health, Educ. & Welfare of U.S.,

714 F.2d 287, 290 (3d Cir. 1983) (“In this instance the ALJ failed

to provide any explanation for his implicit rejection of Stewart’s

testimony regarding the effects of the [opioid] medication he took

[for his back pain].   Had he credited his testimony, the ALJ would

have had to conclude, in view of the vocational expert’s

testimony, that Stewart’s ability to perform light or sedentary

work was doubtful.   This in turn might well have led to the

conclusion that the claimant was disabled.   In view of the ALJ’s

complete failure to explain whether Stewart’s testimony concerning

the effects of his medication was not credited or simply ignored,

and his failure to offer any justification for his action, we will

remand the case to the district court with instructions to remand

it to the ALJ for reconsideration and further findings.”); see

generally, Figueroa v. Sec’y of Health, Ed. & Welfare, 585 F.2d
                                   9
551, 554 (1st Cir. 1978) (“At very least, the administrative law

judge should have made a finding on appellant’s claim regarding

[medication] side effects, making it possible for a reviewing

tribunal to know that the claim was not entirely ignored.    We

conclude, therefore, that good cause is shown to remand to the

Secretary.”).

     “The Third Circuit has held that access to the Commissioner’s

reasoning is [] essential to a meaningful court review.”    Sanford

v. Comm’r of Soc. Sec., No. CIV. 13-0366 NLH, 2014 WL 1294710, at

*2 (D.N.J. Mar. 28, 2014)(citing Gober v. Matthews, 574 F.2d 772,

776 (3d Cir. 1978));    see also Stockett v. Comm’r of Soc. Sec.,

216 F. Supp. 3d 440, 456 (D.N.J. 2016)(“The Third Circuit

‘requires the ALJ to set forth the reasons for his

decision.’”)(quoting Burnett v. Comm’r of Soc. Sec. Admin., 220

F.3d 112, 123 (3d Cir. 2000))(Bumb, D.J.).   The Court cannot

determine on the present record why the ALJ did not discuss the

conclusions of Dr. Mintzer. It may well be the case that, upon

remand, the ALJ will arrive at the same ultimate decision that

Plaintiff is not disabled.   At this juncture, however, the ALJ must

provide additional explanation for the decision.

     Plaintiff also contends that the ALJ further erred in

selectively rejecting the opinions of all treating sources.     The

Court does not agree.   A review of the voluminous record

                                  10
demonstrates that the ALJ thoroughly summarized the objective

medical evidence and set forth the weight she assigned to the

opinions.    The fact that this Court may have decided the inquiry

differently is not a basis for this Court to find that the ALJ’s

decision as to these opinions was not supported by substantial

evidence.    See Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir.

2001)(“Where the ALJ’s findings of fact are supported by

substantial evidence, we are bound by those findings, even if we

would have decided the factual inquiry differently.”)

     Finally, Plaintiff contends that the ALJ erred in assessing

her credibility because the ALJ provided her own lay opinion of

how Plaintiff’s objective test results would compare to other

hypothetical individuals.   The Court agrees.   As set forth in the

ALJ’s opinion, the ALJ appears to have discredited Plaintiff’s

complaints of elevated pain levels based upon “complaints of those

individuals having significantly more pathology.”   This the ALJ

cannot do.   See, e.g., Shannon v. Commissioner of Social Security,

2016 U.S. Dist. LEXIS 127923, *42-43 (D.N.J. 2016).    Accordingly,

this matter will be remanded on this ground as well.

ACCORDINGLY, it is on this 20th day of December 2018,

    ORDERED that the decision of the Administrative Law Judge is

VACATED and the case is REMANDED for further proceedings

consistent with this Memorandum Opinion; and it is further


                                  11
ORDERED that the Clerk of Court shall close this case.



                                s/Renée Marie Bumb___
                                RENÉE MARIE BUMB
                                United States District Judge




                           12
